UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7529


DERRICK LAMAR CHEEKS,

                    Petitioner - Appellant,

             v.

ALFORD JOYNER,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Donald C. Coggins, Jr., District Judge. (0:17-cv-02876-DCC)


Submitted: June 27, 2019                                     Decided: September 6, 2019


Before DIAZ and QUATTLEBAUM, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Eduardo K. Curry, CURRY LAW FIRM, LLC, North Charleston, South Carolina, for
Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Derrick Lamar Cheeks seeks to appeal the district court’s orders accepting the

recommendation of the magistrate judge, denying relief on his 28 U.S.C. § 2254 (2012)

petition, and denying reconsideration. The orders are not appealable unless a circuit justice

or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A) (2012). A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief

on the merits, a prisoner satisfies this standard by demonstrating that reasonable jurists

would find that the district court’s assessment of the constitutional claims is debatable or

wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S.
322, 336-38 (2003). When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural ruling is debatable, and that

the petition states a debatable claim of the denial of a constitutional right. Slack, 529 U.S.

at 484-85.

       We have independently reviewed the record and conclude that Cheeks has not made

the requisite showing. 1 Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are




       1
         We note with disapproval that the brief filed by petitioner’s attorney in this court
is almost a verbatim copy of the objection to the magistrate’s report that petitioner filed,
pro se, in the district court. We further note that the single original argument in the brief
(relating to the search warrant at issue in this case) has no basis in the record or in law.

                                              2
adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         DISMISSED




                                          3